            Case 2:20-cv-00588-RFB-NJK Document 9 Filed 04/23/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   LEONARDO R. COIZEAU,
                                                           Case No.: 2:20-cv-00588-RFB-NJK
12           Plaintiff(s),
                                                                          Order
13   v.
                                                                      [Docket No. 8]
14   STEADFAST INSURANCE COMPANY,
15           Defendant(s).
16          Plaintiff filed notice of Rule 26(f) conference. Docket No. 8. Discovery-related documents
17 must be served on opposing counsel, not filed on the docket unless ordered by the Court. See
18 Local Rule 26-8; see also Fed. R. Civ. P. 5(d)(1). No such order has been entered in this case.
19 Accordingly, the Court STRIKES the above-referenced document, and instructs the parties to
20 refrain from filing discovery documents on the docket in the future absent a Court order that they
21 do so.
22          IT IS SO ORDERED.
23          Dated: April 23, 2020
24                                                              ______________________________
                                                                Nancy J. Koppe
25                                                              United States Magistrate Judge
26
27
28

                                                    1
